WALDEN, Judge.
On October 17, 1983, the appealed judgment was entered. It adjudged that the *58decree and findings of a judgment issued by the Supreme Court of the State of New York on September 19, 1975, between the parties in a divorce action was entitled to be domesticated as a Florida judgment and fully enforceable by Florida law. The New York judgment provided, among other things, for payment by the husband of weekly installments of child support and alimony. The former husband appeals, saying that the domestication here was barred by the Statute of Limitations or by laches.
We hold, with the specific consent of the wife, that such domestication is warranted only as concerns payments of alimony and child support becoming due after October 17, 1983. It was error to adjudge domestication and enforceability as concerns ar-rearages accumulated prior to October 17, 1983. Winland v. Winland, 416 So.2d 520 (Fla. 2d DCA 1982). This holding is, of course, without prejudice to the rights of the former wife to apply to the New York Court as concerns such arrearages.
Affirmed in part; reversed in part; and remanded for further proceedings consistent herewith.
LETTS and HERSEY, JJ., concur.